Citation Nr: 1224555	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  96-18 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's lymphoma.

2.  Entitlement to service connection for a left femur disability, to include as secondary to Non-Hodgkin's lymphoma.

3.  Entitlement to service connection for a left hip disability, to include as secondary to Non-Hodgkin's lymphoma.

4.  Entitlement to service connection for a left shoulder disability other than the already service-connected residuals of a gunshot wound to the left shoulder with scarring, to include as secondary to the service-connected disability, to include arthritis.

5.  Entitlement to higher initial ratings for residuals of a gunshot wound to the left thigh, rated 30 percent disabling on the basis of muscle injury, 10 percent disabling on the basis of a thigh scar, and 10 percent disabling on the basis of traumatic sensory neuropathy of the left lateral cutaneous nerve. 

6.  Entitlement to an initial rating higher than 20 percent for residuals of a shell fragment wound of the left shoulder with scarring.

7.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1979, including service in the Republic of Vietnam.  He received the Bronze Star Medal with "V" Device, Navy Commendation Medal with "V" Device, and Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) from December 1980, September 1994, and April 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) and Appeals Management Center (AMC) in Washington, DC.  
 
In the December 1980 decision, the RO granted service connection for superficial scars of the left thigh and shoulder and assigned an initial noncompensable disability rating, effective February 3, 1979.  In the September 1994 decision, the RO granted service connection for right ear hearing loss and assigned an initial noncompensable disability rating, effective February 3, 1979.  In the April 2010 decision, the AMC denied entitlement to service connection for non-Hodgkin's lymphoma, residuals of a left femur fracture, left hip arthritis, and left acromioclavicular joint arthritis.

The Baltimore, Maryland RO currently has jurisdiction over the Veteran's claims.

In February 1997, the RO: granted service connection for traumatic sensory neuropathy of the left lateral cutaneous nerve of the thigh as a result of residuals of a gunshot wound to the left thigh and assigned an initial 10 percent disability rating, effective May 6, 1993; assigned a separate initial 30 percent rating for residuals of a gunshot wound to the left thigh, effective February 3, 1979; and assigned an initial 10 percent rating for a left thigh scar, effective May 6, 1993.

The Veteran testified before a hearing officer at a May 1996 hearing at the RO and before a panel of three Veterans Law Judges (VLJs) at a February 2002 Board hearing in Washington, DC.  Transcripts of these hearings have been associated with his claims folder.  One of the VLJs who held the February 2002 hearing is also a signatory to this decision.

In November 2002 and May 2006, the Board remanded the left thigh and shoulder issues for issuance of a statement of a case and for further development.

In September 2009, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2011).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In September 2009 and January 2011, the Board remanded these matters for further development.

The Veteran testified before the undersigned at a May 2012 Board hearing in Washington, DC.  A transcript of this hearing has been associated with his claims folder.  

The issue of entitlement to service connection for a lung disability has been raised by the record.  Further, as noted by the Board in its previous remands, the following issues have also been raised by the record: whether adequate notice had been provided as to a December 4, 1980 denial of service connection for a low back strain and residuals of bronchopneumonia; entitlement to an earlier effective date for the grant of service connection for a left wrist condition; entitlement to an earlier effective date for the grant of service connection for hypertension; entitlement to service connection for a low back disability; entitlement to service connection for a right knee disability; entitlement to service connection for a shell fragment wound of the left little finger; entitlement to a separate initial rating for a left wrist scar; entitlement to an increased rating for ventral/umbilical hernia; entitlement to a separate initial rating for a hiatal hernia; and entitlement to an increased rating for traumatic sensory neuropathy of the external cutaneous nerve of the left thigh.

These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left hip and shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal, as to the issues of entitlement to higher initial ratings for residuals of a gunshot wound to the left thigh, residuals of a shell fragment wound of the left shoulder with scarring, and right ear hearing loss, is requested.

2.  The Veteran served in Vietnam during the Vietnam War era.

3.  The Veteran has been diagnosed as having non-Hodgkin's lymphoma, which is present to a compensable degree.

4.  The Veteran's current residuals of a left femur fracture are the result of his now service-connected non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to higher initial ratings for residuals of a gunshot wound to the left thigh, residuals of a shell fragment wound of the left shoulder with scarring, and right ear hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for non-Hodgkin's lymphoma are met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.118, Diagnostic Code (DC) 7715 (2011).

3.  The criteria for service connection for a left femur disability, namely residuals of a left femur fracture, are met.  38 U.S.C.A. §§ 1110, 1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Ratings

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

 In the present case, the Veteran stated on the record during the May 2012 hearing that he wished to withdraw the appeal as to the issues of entitlement to higher initial ratings for residuals of a gunshot wound to the left thigh, residuals of a shell fragment wound of the left shoulder with scarring, and right ear hearing loss.  Because the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claims for service connection for non-Hodgkin's lymphoma and a left femur disability, the claims are substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).
Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  Because service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Non-Hodgkin's Lymphoma

VA treatment records, including a January 2010 VA eye clinic note and an October 2010 letter from a VA physician, indicate that the Veteran has been diagnosed as having non-Hodgkin's lymphoma and that he had received treatment for the disease as recently as February 2007.  Thus, current non-Hodgkin's lymphoma that has manifested to a degree of 10 percent or more since service has been demonstrated.  See 38 C.F.R. § 4.118, DC 7715.

Furthermore, because the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

As the Veteran has non-Hodgkin's lymphoma which manifests to a degree of 10 percent or more, and he was exposed to herbicides in Vietnam, service connection for non-Hodgkin's lymphoma is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

Left Femur Disability

VA treatment records reflect that the Veteran has been diagnosed as having various left femur disabilities.  For example, a January 2011 VA examination report indicated a diagnosis of status post pathologic fracture of the left femur with open reduction internal fixation.  A current left femur disability has, therefore, been demonstrated.

The medical evidence of record reflects that the Veteran's current left femur disability was caused by his now service-connected non-Hodgkin's lymphoma.  VA treatment records dated from September 2006 to January 2007 indicate that the Veteran sustained a left femur fracture while playing golf in September 2006.  During a surgical procedure to repair the fracture, a malignant mass was discovered at the site of the fracture and he was diagnosed as having non-Hodgkin's lymphoma of the left femur.

In October 2007, a VA physician reviewed the Veteran's claims file and opined that it was not likely that his left thigh fracture was caused by retained shrapnel.  Rather, it was a pathological fracture from malignancy and the current left thigh symptoms were secondary to this fracture.  No further explanation or reasoning for this opinion was provided.

A June 2010 VA examination report includes a diagnosis of "residuals of shell/shrapnel injury and non-Hodgkin's lymphoma causing [left] femur fracture."  No further explanation or reasoning was provided.

In sum, there is evidence of a current left femur disability and the above described medical evidence is to the effect that this disability was, at least in part, caused by the Veteran's now service-connected non-Hodgkin's lymphoma.  While the October 2007 opinion and June 2010 diagnosis are not accompanied by any specific explanations or rationales, there are no medical opinions contrary to this evidence pertaining to a relationship between the current left femur disability and the now service-connected non-Hodgkin's lymphoma.  Thus, in light of this evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for the currently diagnosed left femur disability, namely residuals of a left femur fracture, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

The appeal, as to the issues of entitlement to higher initial ratings for residuals of a gunshot wound to the left thigh, residuals of a shell fragment wound of the left shoulder with scarring, and right ear hearing loss, is dismissed.

Entitlement to service connection for non-Hodgkin's lymphoma is granted.

Entitlement to service connection for a left femur disability, namely residuals of a left femur fracture, is granted.

REMAND

Medical records reflect that the Veteran has been diagnosed as having various left hip and shoulder disabilities.   For example, the January 2011 VA examination report includes diagnoses of degenerative joint disease of the left hip and degenerative joint disease and rotator cuff tendinosis of the left shoulder.

Further, service treatment records indicate that in January and March 1968 the Veteran sustained shrapnel wounds to the left thigh and shoulder.  Also, the Veteran has reported that he dislocated his left shoulder in the fall of 1967 while playing football.  Thus, current left hip and shoulder disabilities and in-service left hip and shoulder injuries have been demonstrated.

A February 2007 VA examination report includes an opinion that the Veteran's thigh symptoms in the past were likely to have been secondary to his left thigh shrapnel injury, but that the current symptoms were secondary to the pathological fracture.  Also, the ongoing left shoulder symptoms were more likely to be secondary to his past left shoulder dislocation and shrapnel injury.  However, the examiner who provided the opinions did not identify specific current left hip or shoulder diagnoses.

In October 2007, the examiner who conducted the February 2007 VA examination re-reviewed the Veteran's claims file and opined that the Veteran's degenerative arthritis of the left shoulder was unlikely to be secondary to retained shrapnel.  Also, the current left thigh symptoms were secondary to the pathological fracture of the thigh and were not likely to have been secondary to the Veteran's previous shrapnel injury.  No further explanation or reasoning for these opinions was provided.

The physician assistant who conducted the January 2011 VA examination opined that the Veteran's "current left thigh conditions of pain and weakness" were not likely ("less likely as not"/"less than 50/50 probability") permanently aggravated by his in-service shrapnel injury.  She explained that the Veteran had several pathologic entities in the left thigh, including retained shrapnel, degenerative joint disease of the left hip, and lymphoma status post open reduction internal fixation rodding.  While any of these could produce pain and weakness in the thigh, chronological examination of the Veteran's symptoms suggested that the large majority of his functional decline occurred after his pathologic fracture and cancer diagnosis.  For example, he had retained shrapnel since March 1968, but was able to continue employment and recreational activities, such as golf.  The majority of the functional losses in his left thigh occurred after the pathologic fracture and subsequent surgery.

Also, the Veteran wore a knee immobilizer for 10 weeks post-operatively and had a substantial physical rehabilitation course.  This suggested that there was a significant degree of functional decline secondary to the effects of surgery, cancer, and cancer treatment.

As for the left shoulder, the examiner concluded that she could not determine whether the degenerative arthritis was the result of the retained shrapnel in the shoulder without resort to mere speculation.  She reasoned that it was not possible to establish a causal relationship between a shrapnel injury sustained in the 1960s and the Veteran's current degenerative osteoarthritis of the shoulder because osteoarthritis is an almost ubiquitous entity with multiple etiologies (e.g. aging, overuse, hormones, trauma), most of which are poorly understood.  All such etiologies could cause primary or secondary osteoarthritis and it was not possible to determine whether the osteoarthritis was secondary to aging with loss of cartilage and joint integrity, secondary to the retained shrapnel which may accelerate the process of arthritis, or secondary to overuse which causes increased mechanical stress on the joint.  It was not possible by examining the Veteran to distinguish between these various causative agents.

New opinions as to the etiology of the Veteran's current non service-connected left hip and shoulder disabilities are necessary because it is unclear as to which specific disabilities (i.e. the already service-connected left thigh and shoulder disabilities or non service-connected disabilities) the February and October 2007 opinions pertain.  The January 2011 opinion is similarly unclear as to which left thigh disability (non service-connected hip disability or another already service-connected disability) may or may not be related to service or a service-connected disability. 

Also, although the January 2011 opinion pertaining to the left shoulder arthritis is adequate to the extent that it was accompanied by a specific rationale which addressed why a definitive conclusion as to the etiology of the current disability could not be made, it nonetheless weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the May 2012 hearing, the Veteran reported that he continued to receive treatment for the disabilities at issue from the VA Medical Center in Washington, DC (VAMC Washington).  The most recent treatment records from this facility in his claims file are dated in February 2011 and there are no additional treatment records among his paperless records in the Virtual VA system.   

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).
Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for service connection on a secondary basis in accordance with the VCAA.   Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for service connection on a secondary basis.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for non-Hodgkin's lymphoma and left femur, hip, and shoulder disabilities from VAMC Washington from February 2011 to the present. All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current left hip disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability had its onset in service, had its onset in the year immediately following service, is related to his left thigh injuries in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability was caused (in whole or in part) by his service-connected non-Hodgkin's lymphoma, residuals of a left femur fracture, and/or residuals of a gunshot wound of the left thigh.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected non-Hodgkin's lymphoma, residuals of a left femur fracture, and/or residuals of a gunshot wound of the left thigh.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the left hip disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and discuss all current left hip disabilities and the Veteran's in-service left thigh injuries.  The Veteran's reports of in-service injuries should be presumed to be accurate.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for left hip problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current left shoulder disability other than the already service-connected residuals of a gunshot wound to the left shoulder with scarring.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left shoulder disability other than the already service-connected residuals of a gunshot wound to the left shoulder with scarring (to include arthritis) had its onset in service, had its onset in the year immediately following service, is related to the Veteran's shoulder left shoulder injuries in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left shoulder disability other than the already service-connected residuals of a gunshot wound to the left shoulder with scarring (to include arthritis) was caused (in whole or in part) by his service-connected residuals of a gunshot wound to the left shoulder with scarring.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left shoulder disability other than the already service-connected residuals of a gunshot wound to the left shoulder with scarring (to include arthritis) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of a gunshot wound to the left shoulder with scarring.
The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the left shoulder disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of all the Veteran's left shoulder injuries in service, including a gunshot wound and a dislocation.  The Veteran's reports of in-service injuries should be presumed to be accurate.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.
6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


